DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 1854076 filed on 05/16/2018 and PCT/EP2019/062241 filed on 05/13/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawing
The drawing is objected to because of the following informalities.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "30" and "100.1" have both been used to designate same box in Fig 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The disclosure is objected to because of the following informalities: 
In light of specification page 5 line 2-9 recites –In this example, the sighting device 60 also includes a stabilizer device 64 connecting the electronic image sensor 63 to the support frame 61. The stabilizer device comprises actuators, e.g. piezoelectric actuators, connected to a control circuit for moving the electronic image sensor 63 in response to signals coming from an inertial measurement unit 100.2 connected to the control circuit of the stabilizer device.”
“Stabilizer device “as presented in Fig 4 is presented by 64. But “an inertial measurement unit 100.2” is not shown to be connected with the block 64.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over  Lignon  et al. (US 20160116302 A1), (hereinafter Lignon) as mentioned in IDS submitted on 11/13/2020  in view of Petit et al. (E. Dorveaux and N. Petit, "Harmonization of a multi-sensor navigation system," 2011 International Conference on Indoor Positioning and Indoor Navigation, 2011, pp. 1-7, doi: 10.1109/IPIN.2011.6071944) (hereinafter Petit) .
Regarding claim 1 Lignon teaches the first inertial measurement unit and the second inertial measurement unit (Para [0020], line 1-3, FIG. 13 shows a carrier 100 such as an aircraft or a sea craft. Two inertial guidance systems 1, 2 (or inertial systems for an inertial measurement unit) are each being arranged to determine a respective specific force vector and a respective instantaneous rotation vector (Para[0024], Fig 5 shows vector); wherein the first inertial measurement unit and the second inertial measurement unit are connected to a common control circuit (Para [0022], “The inertial guidance systems 1, 2 are connected to navigational unit 40 (i.e. common control unit)  programmed for implementing the method of the invention whose operation is described hereinafter.”) and the method comprises the steps of. causing the control unit to compare the two specific force vectors determined by the inertial measurement units between them and the two instantaneous rotation vectors determined by the inertial measurement units between them -in order to determine a specific force difference and a rotation difference (Para [0009], “ Thus, the method of the invention carries out a comparison of the reference frames of the inertial guidance systems ,these reference frames being obtained from the specific force determined by the accelerometric sensors and the rotations measured by the angular sensors.”)  while taking account of a lever arm (Para [0006], “correcting for a cantilever”) between the two inertial measurement units without performing navigation or computing an inertial reference frame in order to make the comparison (Steps from para [0005] – [0009] do not shows any prior navigation so it reads on “without performing prior navigation”); 
	Lignon is silent with regards to causing the control unit to determine a harmonization value from said difference while taking account of the lever arm between the two measurement units.  
	 Petit teaches causing the control unit to determine a harmonization value from said difference while taking account of the lever arm between the two measurement units (Page 1, Introduction, right column, last paragraph, “Experimentally, this result can be very conveniently exploited in an on-the-field calibration procedure, where the user carrying the considered positioning system is simply asked to walk along a closed curve of his choice. At his return point, the harmonization matrix (i.e. a harmonization value) is automatically calculated, which permits to calibrate the multi-sensor system. These practical topics are presented in Section III. Finally, some experimental results are presented in Section IV.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a harmonization value for two inertial measurement unit as taught by Petit into the inertial measurement units of Lignon since the technique of Petit is applied on inertial measurement units. Therefore, this technique would facilitate using and integrating two separate subsystems to determine joint inertial velocity and position and help with different types of navigations such as indoor or pedestrian (Petit, Abstract).

Regarding claim 3 the combination of Lignon and Petit teaches the limitations of claim 1.
	Lignon further teaches wherein each of the first inertial measurement unit and the second inertial measurement unit has three accelerometers, each arranged along a respective axis of the reference frame (Para [0004] and Para [0020], Fig 13), and the specific force vectors are compared by comparing the outputs of the accelerometers (Para [0003], “sensors. However, the comparison is carried out on a data value resulting from a navigation calculation which is also influenced by errors linked to the processing unit generating positions or speeds.”) of the two inertial measurement units in pairs (Para [0034], “However, the cycle duration used in the calculation must be the same. In this figure, the increments in speed ∆v_m_UMI1, ∆v_m_UMI2 are respectively supplied by the accelerometers (i.e. two inertial measurement units) of each inertial guidance system 1, 2.”).  
Regarding claim 4 the combination of Lignon and Petit teaches the limitations of claim 1.
	Lignon further teaches wherein each of the first inertial measurement unit and the second inertial measurement unit has three angle sensors, each arranged along a respective axis of the reference frame (Para [0004] and Para [0020], Fig 13), and the instantaneous rotation vectors are compared by comparing the outputs from the angle sensors (Para [0003], “sensors. However, the comparison is carried out on a data value resulting from a navigation calculation which is also influenced by errors linked to the processing unit generating positions or speeds.”) of the two inertial measurement units in pairs (Para [0034], “the angular increment ∆θ_m_UMI1, ∆θ_m_UMI2 are .”).  
Regarding claim 7 the combination of Lignon and Petit teaches the limitations of claim 1. 
	Lignon further teaches vehicle navigation apparatus comprising a first inertial measurement unit and a second inertial measurement unit connected to an electronic control unit arranged to perform the method according t(Para [0022], “The inertial guidance systems 1, 2 are connected to a navigational unit 40 (i.e. control unit) programmed for implementing the method of the invention whose operation is described hereinafter”. As this unit is programmable therefore it is obvious that it is electronic.).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Lignon as mentioned in IDS submitted on 11/13/2020  in view of Petit and further in view of  Bourzier (US 20130213111 A1) (hereinafter Bourzier).
Regarding claim 5 the combination of Lignon and Petit teaches the limitations of claim 1.
	The combination is silent with regards to wherein harmonization is performed periodically.  
	Bourzier teaches wherein harmonization is performed periodically ( Abstract , A method for harmonizing a frame of reference of an angular positioner to receive a moving body relative to the terrestrial frame of reference, the angular positioner carrying a measurement device for taking inertial measurements of the moving body, the method includes obtaining, using inertial measurements taken by a measurement .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein harmonization is performed periodically as taught by Bourzier into the harmonization of Petit since the technique of Bourzier is applied on inertial harmonization. Therefore, this technique would facilitate using a simple still reliable method where time period is relatively short (Bourzier, Para [0010] – [0011]).
Regarding claim 6 the combination of Lignon and Petit teaches the limitations of claim 1.
	The combination is silent with regards to wherein harmonization is performed in real time.  
	Bourzier teaches wherein harmonization is performed in real time (Para [0105] – [0107]. Also [0134] “variation as a function of time “means data collection and harmonizing happening in real time).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein harmonization is performed in real time .
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Lignon as mentioned in IDS submitted on 11/13/2020  in view of Petit  and further in view of Anderson et al. (US 20200122830 A1) (hereinafter Anderson).
Regarding claim 8 the combination of Lignon and Petit teaches the limitations of claim 7. 
	The combination is silent with regards to including an optoelectronic instrument having a base and a turret provided with a sighting device and mounted on the base to pivot about a first axis, the second inertial measurement unit being secured to the turret.  
	Anderson teaches including an optoelectronic instrument (Para[0017], Para[0222] -optoelectronic devices) having a base and a turret provided (Para{0079] teaches payload is attached in a secured interface assembly with mechanical mount .According to Para[0073], camera can be a payload) with a sighting device (Para[0130], “camera”) and mounted on the base to pivot about a first axis (Fig 14 B, Para[0192], “An aerial vehicle including a mounted radar assembly 1420 and a camera 1422 can be configured on a gimbal along the central axis of the vehicle as shown in FIG. 14B”) the second inertial measurement unit being secured to the turret ( Para[0006], inertial navigation) .  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement optoelectronic navigation system as taught by Anderson into the vehicle navigation method of Lignon as modified by Petit since the technique of Anderson is applied on the vehicle navigation .Therefore, this technique would facilitate use of an improved navigation by utilizing 

Regarding claim 9 the combination of Lignon, Petit and Anderson teaches the limitations of claim 8.
	The combination of Lignon and Petit is silent with regards to wherein the second inertial measurement unit is arranged to stabilize the sighting device carried by the turret.
	Anderson further teaches wherein the second inertial measurement unit is arranged to stabilize the sighting device carried by the turret (Para [0134], stable view and camera (payload) is secured as mentioned in Para [0079]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement optoelectronic navigation system as taught by Anderson into the vehicle navigation method of Lignon as modified by Petit since the technique of Anderson is applied on the vehicle navigation .Therefore, this technique would facilitate use of an improved navigation by utilizing optoelectronics and visual observation to determine axis of inertial motion and make the overall system more efficient (Anderson, Para [0004] – [0007]).

Regarding claim 10 the combination of Lignon, Petit and Anderson teaches the limitations of claim 8.
	The combination of Lignon and Petit is silent with regards to wherein the first inertial measurement unit is secured to the base of the optoelectronic instrument
Anderson further teaches wherein the first inertial measurement unit is secured to the base of the optoelectronic instrument (Para [0079], “Additional components for the aerial vehicle 10 may include a payload interface assembly 315 that provides a secure mechanical mount for attaching payloads to the aerial vehicle body and for providing a strain relief attachment point for the microfilament connector/tether on a “U” shaped hoop.” According to Para [0073] this payload can be any sensor such as inertial sensor).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement optoelectronic navigation system as taught by Anderson into the vehicle navigation method of Lignon as modified by Petit since the technique of Anderson is applied on the vehicle navigation .Therefore, this technique would facilitate use of an improved navigation by utilizing optoelectronics and visual observation to determine axis of inertial motion and make the overall system more efficient (Anderson, Para [0004] – [0007]).

Regarding claim 11 the combination of Lignon, Petit and Anderson teaches the limitations of claim 8.
	The combination of Lignon and Petit is silent with regards to wherein the control unit is arranged to determine a sighting line for the sighting device from the measurements of the second inertial measurement unit, and to project that line into a reference frame of the first inertial measurement unit.  
	Anderson further teaches wherein the control unit is arranged to determine a sighting line for the sighting device from the measurements of the second inertial measurement unit, and to project that line into a reference frame of the first inertial measurement unit (Para [0297]- [0301] discuss about inertial frame reference and usage of different axis).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement optoelectronic navigation system as taught by Anderson into the vehicle navigation method of Lignon as modified by Petit since the technique of Anderson is applied on the vehicle navigation .Therefore, this technique would facilitate use of an improved navigation by utilizing optoelectronics and visual observation to determine axis of inertial motion and make the overall system more efficient (Anderson, Para [0004] – [0007]).
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Park et al. (US 20090326816 A1) – This art teaches attitude correction for INS system using camera type solar sensor.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/25/2022